Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

H & S Food Store, Inc.
d/b/a Krauszer’s Food Store,

Respondent.

Docket No. C-14-460
FDA Docket No. FDA-2013-H-1678

Decision No. CR3147
Date: March 7, 2014
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, H & S Food Store, Inc. d/b/a Krauszer’s Food
Store, alleging facts and legal authority sufficient to justify the imposition of a
civil money penalty of $500. Respondent did not timely answer the Complaint,
nor did Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold cigarettes to minors on two occasions and, during both transactions,
Respondent’s staff failed to verify that the cigarette purchasers were of a sufficient
age, thereby violating the Federal Food, Drug, and Cosmetic Act (Act) and its
implementing regulations, found at 21 C.F.R. Part 1140. CTP seeks a civil money
penalty of $500.

On January 15, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Krauszer’s Food Store, an establishment that sells
tobacco products and is located at 10 Jones Hill Road, West Haven,
Connecticut 06516. Complaint § 3.

e On March 12, 2013, an FDA-commissioned inspector observed that “‘a
person younger than 18 years of age was able to purchase a package of
Maverick Box cigarettes . . . at approximately 1:02 PM [ ] and... the
minor’s identification was not verified before the sale... .”. Complaint
q 10.

e On April 4, 2013, CTP issued a Warning Letter to Respondent explaining
that the inspector’s March 12, 2013 observations constituted violations of
regulations found at 21 C.F.R. § 1140.14(a) and (b)(1). In addition to
describing the violations, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if it failed to correct the violations. The letter also stated that it
was Respondent’s responsibility to comply with the law. Complaint § 10.

e Although United Parcel Service Records indicate a “Dillan” signed for the
Warning Letter, FDA never received a response. Complaint § 11.
e¢ On July 2, 2013, during another inspection of Respondent’s establishment,

FDA-commissioned inspectors documented that “a pe
years of age was able to purchase a package of Fortun:

rson younger than 18
a cigarettes .. . at

approximately 10:17 AM[.]” The inspectors also documented that “the

minor’s identification was not verified before the sale

These facts establish that Respondent is liable under the Act.
misbranding of a tobacco product. 21 U.S.C. § 331(k). A to

....” Complaint { 1.

The Act prohibits
bacco product is

misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to any
18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
of photo identification containing the bearer’s date of birth, t
purchasers are younger than 18 years of age.

person younger than
must verify, by means
at no cigarette

Here, Respondent violated 21 C.F.R. § 1140.14(a) and (b)(1), on March 12, 2013,
and again on July 2, 2013, when its staff sold cigarettes to minors and failed to

verify that the cigarette purchasers were 18 years of age or 0

der by checking

photographic identification. Respondent’s actions and omissions on two separate
occasions at the same retail outlet constitute violations of law that warrant a civil
money penalty. Accordingly, I find that a civil money penalty of $500 is

permissible under 21 C.F.R. § 17.2.

/s/

Steven T. Kessel
Administrative Law Judge
